In an "action to recover damages for malpractice, order denying motion of defendant for a stay of the action until arbitration be had between the parties, *904affirmed, with $10 costs and disbursements. There is no satisfactory showing of the existence of a reciprocally enforeible written contract of the parties containing the claimed arbitration clause. (Civ. Prac. Act, §§ 1449,1451; Matter of Silvers, 14 N. Y. S. 2d 820, 822; Matter of Tanenbaum Textile Co. v. Schlanger, 287 N. Y. 400.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.